              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAYNE GARDNER, on behalf of                         CIVIL ACTION
himself and all others similarly situated,
            Plaintiff,

      v.                                            No. 19-2179

WELTMAN, WEINBERG &
REIS, CO., LP A, et al.,
           Defendants.

                                     ORDER

      AND NOW, this 24th day of October 2019, upon consideration of

Defendant's Motion for Judgment on the Pleadings (ECF No. 13), Plaintiffs

Response (ECF No. 16), Defendant's Reply (ECF No. 17), Defendant's Notice of

Supplemental Authority (ECF No. 19), Plaintiffs Sur-Reply (ECF No. 20), and

oral argument held on October 3, 2019, it is hereby ORDERED that Defendant's

Motion for Judgment on the Pleadings (ECF No. 13) is GRANTED.

      All matters having been disposed of, the Clerk is directed to close this

matter.

                                                    BY THE COURT:
